     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 1 of 10



 1   Michele Molinario, Bar #020594
     John T. Masterson, Bar #007447
 2   Derek R. Graffious, Bar #033486
     Justin M. Ackerman, Bar #030726
 3   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 4   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 5   Fax: (602) 200-7831
     mmolinario@jshfirm.com
 6   jmasterson@jshfirm.com
     dgraffious@jshfirm.com
 7   jackerman@jshfirm.com
 8   Attorneys for Defendants Sheriff James
     Driscoll and Commander Matt Figueroa
 9
10                               UNITED STATES DISTRICT COURT
11                                     DISTRICT OF ARIZONA
12   Jose Montelongo-Morales, as an individual,            NO.
     and on behalf of all others similarly situated,
13                                                         DEFENDANTS’ NOTICE OF
                                              Plaintiff,   REMOVAL
14
                       v.
15
     James Driscoll, Coconino County Sheriff; Matt
16   Figueroa, Jail Commander of the Coconino
     County Jail, all in their official capacities,
17
                                           Defendants.
18
19
20               Defendants James Driscoll and Matt Figueroa (“Defendants”) have been served a
21   copy of Plaintiff’s Complaint for Declaratory Relief, Injunctive Relief, and Special Action
22   filed in the Superior Court for the State of Arizona, in the County of Coconino, Case
23   No. S0300-CV201900012. Defendants hereby notice the removal of the above-captioned
24   case, from the Superior Court of the State of Arizona, in the County of Coconino, to this
25   Court, the United States District Court, for the District of Arizona.
26     I.        BACKGROUND.
27               On March 16, 2018, Plaintiff Jose Montelongo-Morales, as an individual, and on
28   behalf of all others similarly situated, filed a Complaint for Declaratory Relief, Injunctive
     7331992.1
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 2 of 10



 1   Relief, and Special Action in the Superior Court of Coconino County, entitled
 2   Montelongo-Morales, et al. v. James Driscoll, et al, Case No. CV2019-00012 (the
 3   “Superior Court Action”). A true and accurate copy of the Complaint filed in the Superior
 4   Court Action is attached hereto as Exhibit “A”. Plaintiff seeks to challenge Coconino
 5   County Sheriff James Driscoll’s policy of holding inmates accused of state charges for up
 6   to 48 hours after their release in order to comply with ICE immigration detention requests
 7   and a warrant of removal/deportation.
 8               Plaintiff, as an individual, and on behalf of all others similarly situated, also filed a
 9   Motion for Class Certification in the Coconino County Superior Court. A true and
10   accurate copy of the Motion for Class Certification is attached hereto as Exhibit “B”.
11   Defendants are filing the Response to the Motion for Class Certification simultaneously
12   with this Notice of Removal. Based on the filing of this Notice of Removal, the Superior
13   Court is divested of any power, authority, or jurisdiction to hear and decide Plaintiff’s
14   motion pursuant to 28 U.S.C. §1446(d).
15    II.        JURISDICTION.
16               This Court has original jurisdiction over “civil actions arising under the
17   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. As a general
18   matter, a claim falls within that grant of jurisdiction “only [in] those cases in which a
19   well-pleaded complaint establishes either that federal law creates the cause of action or
20   that the plaintiff's right to relief necessarily depends on resolution of a substantial question
21   of federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust for S. Cal., 463
22   U.S. 1, 27–28, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983). A corollary of the “well-pleaded
23   complaint” rule, however, is the “artful pleading rule,” which provides that a plaintiff
24   cannot avoid removal by declining to plead “necessary federal questions.” See Rivet v.
25   Regions Bank, 522 U.S. 470, 475, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998). “A federal
26   court may exercise removal jurisdiction under the ‘artful pleading’ doctrine, even if a
27   federal question does not appear on the face of a well-pleaded complaint, in three
28   circumstances: (1) where federal law completely pre-empts state law; (2) where the claim
     7331992.1                                           2
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 3 of 10



 1   is necessarily federal in character; or (3) where the right to relief depends on the
 2   resolution of a substantial, disputed federal question.” T & E Pastorino Nursery v. Duke
 3   Energy Trading and Marketing, L.L.C., 268 F.Supp.2d 1240, 1247 (S.D.Cal. 2003).
 4               Plaintiff’s Complaint in this action is crafted to “artfully” avoid federal question
 5   jurisdiction and achieve an end run around a previous decision issued by Judge David G.
 6   Campbell in Tenorio-Serrano v. Driscoll, 324 F. Supp. 3d 1053, 1062 (D. Ariz. 2018). In
 7   that action, an inmate under many of the same conditions as Plaintiff in this case sought to
 8   challenge the constitutionality of the exact same policy at issue in this action under both
 9   Federal and Arizona state law. Judge Campbell, when ruling on Plaintiff’s motion for
10   preliminary injunction, determined under both Arizona and federal law that Plaintiff failed
11   to show a substantial likelihood of success on the merits, id. at 1060-64, and that the
12   balance of hardship did not demonstrate that injunctive relief was proper in Plaintiff’s
13   favor. Id. at 1067. Following this preliminary determination, the plaintiff in Tenorio-
14   Serrano voluntarily dismissed his case.
15               Plaintiff has artfully drafted his Complaint in an attempt to allege only violations of
16   Arizona state law, and frame the question of injunctive relief on whether Defendants have
17   “exceed[ed] their state warrantless arrest authority granted [] by the [Arizona] state
18   legislature” in order to avoid federal question jurisdiction.             [Complaint at ¶ 82].1
19   However, what Plaintiff’s Complaint really seeks to challenge is an Arizona’s Sheriff’s
20   compliance with the Federal government’s request for assistance in the enforcement of
21   federal immigration law through the use of an immigration detainer Form I-247A and a
22   warrant of removal Form I-205. [See Complaint at ¶¶ 39-49 (attacking the validity of
23
                 1
24            Counsel for Plaintiff appears to have given an interview to a local Flagstaff, AZ
     paper regarding the Complaint filed in this lawsuit. Therein, he intimates that the current
25   Complaint was filed in order to escape federal jurisdiction and the ruling issued by the
     Federal Court in a previous, related matter. See Arizona Daily Sun, New Lawsuit Filed
26   Against Sheriff’s Office ICE Detainer Policy, attached as Exhibit C (“But Lee Phillips, a
     local lawyer representing Montelongo-Morales … explains that this lawsuit is looking at
27   the same issue from a different angle. Phillips explained that their new lawsuit alleges that
     Driscoll exceeded his authority under state law, while last year’s suit focused on the
28   violation of a person’s civil rights under the federal constitution.”).
     7331992.1                                          3
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 4 of 10



 1   immigration detainer form I-247A); id. at ¶¶ 50-60 (attacking the validity of warrant of
 2   removal/deportation form I-205); id. at ¶ 85 (seeking “a declaration that Defendants’
 3   policy and practice of preventing individuals from being released from custody because of
 4   a request by immigration officials, and without a judicial warrant or probable cause of a
 5   crime is contrary to Arizona law.”); see also id. at p. 13, ¶ G (requesting the Arizona
 6   Superior Court to preliminarily and permanently enjoin Defendants from “notifying or in
 7   any way communicating with ICE regarding the predicated or anticipated release date and
 8   release time of Plaintiff”); id. at p.15, ¶ K(b) (same). In other words, the core question
 9   posed by Plaintiffs’ Complaint is whether state law enforcement officers have any
10   authority to arrest, detain, or prolong the detention of individuals of civil immigration
11   violations at the request of the federal government. Under the artful pleading doctrine,
12   this Court has federal question jurisdiction for three reasons:
13           1.        Federal law completely pre-empts state law in this action.
14               “Complete preemption” applies where “the federal statutes at issue provide[ ] the
15   exclusive cause of action for the claim asserted and also set forth procedures and remedies
16   governing that cause of action.” Where this case differs from Tenorio is that Plaintiff is
17   not subject to an I-200 Warrant for Arrest of Alien, but rather, an I-205 Warrant of
18   Removal/Deportation. [See Complaint, Ex 4]. An I-205 Warrant, by necessity, already
19   includes a previous adjudication that Plaintiff is subject to removal/deportation from the
20   United States by a final order issued by an immigration judge. [Id.]. At least two courts
21   have recognized that a state’s refusal to comply with an order of removal issued by ICE
22   could be constitutionally preempted. See Miranda-Olivares v. Clackamas Cty., No. 3:12-
23   CV-02317-ST, 2014 WL 1414305, at *4, n.4 (D. Or. Apr. 11, 2014) (“Had ICE issued an
24   order of removal or deportation for Miranda–Olivares, then a refusal by the County to
25   comply could be constitutionally preempted.”); People v. Xirum, 45 Misc. 3d 785, n.1
26   (Sup. Ct. 2014) (same). The Miranda-Olivares court acknowledged that had an I-205
27   Warrant existed, the doctrine of field-preemption, “based on the implied ‘federal power to
28   determine immigration policy,’ ” would have controlled and the County presumably
     7331992.1                                       4
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 5 of 10



 1   would not have been able to exercise any discretion in its enforcement of the order. Id.
 2   (citing Arizona v United States, 567 US 387, 394-95 (2012)).2             Because of the I-205
 3   warrant in this action, federal law completely pre-empts any state law question of whether
 4   compliance with ICE’s detainer request is constitutional, thereby providing federal
 5   question jurisdiction under 28 U.S.C. § 1331.
 6           2.        Plaintiff’s requested injunctive relief is necessarily federal in character.
 7               “A claim is necessarily federal when it falls within the express terms of a statute
 8   granting federal courts exclusive jurisdiction over the subject matter of the claim.” T & E
 9   Pastorino Nursery v. Duke Energy Trading & Mktg., L.L.C., 268 F. Supp. 2d 1240, 1248
10   (S.D. Cal. 2003); Brennan v. Sw. Airlines Co., 134 F.3d 1405, 1409 (9th Cir.), amended
11   sub nom. Brennan v. Sw. Airlines, 140 F.3d 849 (9th Cir. 1998). 8 U.S.C. § 1357(g)(8)
12   provides that “[a]n officer or employee of a State … acting under color of federal
13   authority … shall be considered to be acting under color of Federal authority for purposes
14   of determining the liability, and immunity from suit, of the officer or employee in a civil
15   action” regardless of whether it is “brought under Federal or State law.” Here, Defendants
16   were acting under color and authority of federal law by “cooperate[ing] with the Attorney
17   General in the identification, apprehension, detention, or removal of aliens not lawfully
18   present in the United States” when they complied with ICE’s detainer request and I-205
19   warrant. 8 U.S.C. § 1357(g)(10). As such, under 8 U.S.C. § 1357(g)(8), federal law
20   controls whether Defendants have any liability in this action, making Plaintiffs’ request
21   for injunctive and declaratory relief necessarily federal in character.
22               In addition, Plaintiff also ambiguously pleads in his Complaint that Defendants’
23   actions are in violation of his “rights” under Arizona law. [See e.g., Complaint at ¶ 1
24   (alleging Defendants’ policy deprives persons of their liberty); ¶ 82 (alleging Defendants
25   acts exceed their state warrantless arrest authority); ¶ 85 (alleging generally that
26               2
              Indeed, Justice Alito in Arizona noted that “one of the Federal Government's
27   highest priorities is the apprehension and removal of aliens who have failed to comply
     with a final order of removal.” Arizona v. United States, 567 U.S. 387, 444 (2012) (Alito
28   concurrence).
     7331992.1                                        5
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 6 of 10



 1   Defendants’ policy and practice of preventing individuals from being released from
 2   custody is contrary to “Arizona law”)]. To the extent this refers to certain rights under the
 3   Arizona Constitution, however, Arizona has not recognized a private right of action for
 4   alleged violations of the Arizona Constitution or the arrest statutes referred to in
 5   Plaintiff’s Complaint. [A.R.S. § 13-3898, A.R.S. § 13-3907, A.R.S. § 1-215 and the
 6   Arizona Rules of Criminal Procedure.] Rather, such an allegation is only cognizable as a
 7   violation of federal constitutional rights under 42 U.S.C. § 1983. By way of example, due
 8   process damage claims pursuant to the United States Constitution are permitted under
 9   federal law pursuant to 42 U.S.C. § 1983, which authorizes a private right of action
10   against persons who deprive individuals of constitutional rights.               42 U.S.C. §
11   1983. However, the Arizona Legislature has never enacted a state counterpart to § 1983,
12   nor is there a published Arizona decision that has created a damage remedy for general
13   violations of state constitutional rights. Such an enabling statute is necessary to convey a
14   private cause of action under the Arizona Constitution. See Ferrer v. State, 172 Misc.2d
15   1, 6-7, 655 N.Y.S.2d 900, 903-04 (Ct. Cl. 1996) (finding no private right of action under
16   State Constitution); Thibault v. Barkhamsted Fire Dist., 2013 WL 6038259 *4 (Conn.
17   Super. Ct. 2013); Bandoni v. State, 715 A.2d 580, 601 (R.I. 1998) (“we hold that article
18   1, section 23, is not self-executing and that in order for a cause of action for damages to
19   resonate from the deprivation of a crime victim's rights, the Legislature must create
20   specific provisions or mechanisms as mandated by the framers.”) Accordingly, in this
21   case, to the extent Plaintiff seeks injunctive or declaratory relief to vindicate Arizona law
22   constitutional or criminal statute violations, such requested injunctive relief, by definition,
23   is federal in character as such a claim can only be brought under 42 U.S.C. § 1983.
24           3.        Plaintiff’s right to relief depends on the resolution of substantial,
                       disputed federal questions.
25
                 As to the third option under the artful pleading doctrine—the substantial federal
26
     question doctrine—the Supreme Court has specified that where a claim is based on state
27
     rather than federal law, there may be federal jurisdiction only where the “state-law claim
28
     7331992.1                                       6
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 7 of 10



 1   necessarily raise[s] a stated federal issue, actually disputed and substantial, which a
 2   federal forum may entertain without disturbing any congressionally approved balance of
 3   federal and state judicial responsibilities.” Grable & Sons Metal Products, Inc. v. Darue
 4   Engineering & Mfg., 545 U.S. 308, 314 (2005).            Here, several substantial federal
 5   questions are raised in Plaintiff’s complaint.
 6               First, as identified by Judge Campbell in Tenorio, the Court will also need to
 7   address whether 8 U.S.C. § 1357(g)(10) permits “cooperation” with “detention” in order
 8   to determine if declaratory and injunctive relief is proper under Arizona law. Tenorio-
 9   Serrano, 324 F. Supp. 3d at 1064. Under A.R.S. § 11-1051(A) “No official or agency of
10   this state or a county, city, town or other political subdivision of this state may limit or
11   restrict the enforcement of federal immigration laws to less than the full extent permitted
12   by federal law.” (emphasis added). This provision was upheld in Arizona v. United
13   States, 567 U.S. 387, 411-15 (2012). Accordingly, in order to answer whether law
14   enforcement is permitted to cooperate with an ICE detainer request, per A.R.S. § 11-1051,
15   this Court must explore the full extent that cooperation with federal immigration is
16   permitted by federal law. Thus, in order to answer this question, the Court will, by
17   necessity, need to examine various federal statutes and regulations regarding the federal
18   government’s ability to request assistance from state or local governments in the
19   enforcement of federal immigration law3 as well as decisions by the United States
20   Supreme Court and other federal courts addressing the same4, and determine whether
21   these authorities sufficiently confer on a state actor the legal authority to hold an
22               3
              See e.g., 8 U.S.C. § 1357(g)(10) (authorizing state and local governments to
23   “communicate with the [Secretary] regarding the immigration status of any individual” or
     “cooperate with the [Secretary] in the identification, apprehension, detention, or removal
24
     of aliens not lawfully present in the United States,” when that cooperation is pursuant to a
25   “request, approval, or other instruction from the Federal Government.”); see also 8 U.S.C.
     § 1226(a); 8 U.S.C. § 1231(a)(1)(A), (2); 8 U.S.C. § 1357(a)(1), (2).
26          4 See e.g., Arizona v. United States, 567 U.S. 387 (2012); see also See Chung

27   Young Chew v. Boyd, 309 F.2d 857, 865 (9th Cir. 1962) (holding detainer filed on the
     basis of a warrant sufficient to establish “technical custody ... until the individual is
28   released from the institution at which time actual custody is obtained.”).
     7331992.1                                        7
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 8 of 10



 1   individual for ICE.       This review and analysis, by necessity, involves substantial federal
 2   questions regarding the scope of cooperation permitted between local governments and
 3   the federal government in the enforcement of federal immigration law.
 4               Second, as identified by Judge Campbell in Tenorio, this Court will need to
 5   determine whether state officers act with federal authority when they hold persons on
 6   behalf of the federal government.         See 8 U.S.C. § 1357(g)(8).      If the measure of
 7   Defendants authority to detain is based on a federal immigration officer’s authority, then
 8   that clearly implicates a federal question on the scope of a federal immigration officer’s
 9   authority to arrest and detain individuals subject to an I-205 warrant.
10               Third, as identified by Judge Campbell in Tenorio, federal law regarding whether
11   state officials could detain an individual based on a federal warrant would weigh on the
12   constitutionality of the policy at issue in this action. Tenorio-Serrano v. Driscoll, 324 F.
13   Supp. 3d 1053, 1065 (D. Ariz. 2018) (“future briefing should consider and address the
14   differences between unilateral arrests and continued detentions on the basis of federal
15   warrants.”).
16               Thus, because this Court must squarely resolve intertwined federal questions in
17   order to determine whether Plaintiff is entitled to the relief requested in his Complaint,
18   Plaintiff cannot escape the federal questions by framing his Complaint as an attack on
19   Defendants’ authority under Arizona law to comply with ICE detainer/warrant requests.
20   See Grable & Sons Metal Prod., Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 308 (2005)
21   (“Federal-question jurisdiction is usually invoked by plaintiff’s pleading a cause of action
22   created by federal law, but this Court has also long recognized that such jurisdiction will
23   lie over some state-law claims that implicate significant federal issues…. These
24   considerations have kept the Court from adopting a single test for jurisdiction over federal
25   issues embedded in state-law claims between nondiverse parties.”); see also Rivet v.
26   Regions Bank of Louisiana, 522 U.S. 470, 475 (1998) (“Allied as an ‘independent
27   corollary’ to the well-pleaded complaint rule is the further principle that ‘a plaintiff may
28   not defeat removal by omitting to plead necessary federal questions.’ If a court concludes
     7331992.1                                       8
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 9 of 10



 1   that a plaintiff has ‘artfully pleaded’ claims in this fashion, it may uphold removal even
 2   though no federal question appears on the face of the plaintiff's complaint. The artful
 3   pleading doctrine allows removal where federal law completely preempts a plaintiff's
 4   state-law claim.”); Sacks v. Dietrich, 663 F.3d 1065, 1069 (9th Cir. 2011) (holding that
 5   federal district court correctly found federal question jurisdiction “because application of
 6   federal law is necessary to resolve each of the state law theories” despite the Complaint
 7   being framed entirely under state law).
 8               Based on the foregoing, this Court has original jurisdiction, and the Superior Court
 9   Action must be removed to the United States District Court, for the District of Arizona.
10   III.        VENUE.
11               Venue is proper in this district under 28 U.S.C. § 1441(a) because the District and
12   the division embrace Coconino County, Arizona, the place where the Superior Court
13   Action was filed.
14   IV.         COMPLIANCE WITH 28 U.S.C. § 1446
15               Defendants James Driscoll and Matt Figueroa were served with the Complaint for
16   Declaratory Relief, Injunctive Relief and Special Action; and Plaintiff’s Motion for Class
17   Action Certification on January 15, 2019. (Service Affidavit Attached as Exhibit “D”.
18               In accordance with 28 U.S.C. § 1446(b), this Notice of Removal has been filed
19   within thirty (30) days of receipt of Plaintiffs’ Complaint, and within one year of the
20   commencement of the Superior Court Action.
21               Copies of all remaining pleadings currently on file with the Coconino County
22   Superior Court are attached as Exhibit “E”.
23               Notice of Removal to United States District Court, a true and correct copy of which
24   is attached as Exhibit “F”, will be filed in the Superior Court for the State of Arizona, in
25   the County of Coconino, Case No. CV2018-00144, on behalf of Defendants James
26   Driscoll and Matt Figueroa.
27   ///
28   ///
     7331992.1                                        9
     Case 3:19-cv-08025-ROS--DMF Document 1 Filed 01/25/19 Page 10 of 10



 1     V.         CONCLUSION
 2                Removal of this action is proper under 28 U.S.C. § 1441(a) because this Court has

 3    original jurisdiction pursuant to 28 U.S.C. § 1331. All defendants have consented to

 4    removal, and Defendants hereby submit the subject notice of removal, a Notice of which

 5    has also been filed with the Coconino County Superior Court.

 6                      DATED this 25th day of January 2019.
 7                                                  JONES, SKELTON & HOCHULI, P.L.C.
 8
 9                                                  By /s/ Michele Molinario
                                                      Michele Molinario
10                                                    John T. Masterson
                                                      Derek R. Graffious
11                                                    Justin M. Ackerman
                                                      40 North Central Avenue, Suite 2700
12                                                    Phoenix, Arizona 85004
                                                      Attorneys for Defendants Sheriff James
13                                                    Driscoll and Commander Matt Figueroa
14
                                      CERTIFICATE OF SERVICE
15
              I hereby certify that on this 25th day of January 2019, I caused the foregoing
16    document to be filed electronically with the Clerk of Court through the CM/ECF System
      for filing; and served on counsel of record via the Court’s CM/ECF system.
17
18           I further certify that some of the participants in the case are not registered
      CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
19    participants:
20                                          Lee Phillips
                                         Robert S. Malone
21                                Law Office of Lee Phillips, P.C.
                                        209 N. Elden Street
22                                      Flagstaff, AZ 86001
                                       Attorneys for Plaintiff
23
                                            Kathleen E. Brody
24                                          William B. Peard
                                       ACLU Foundation    of Arizona
25                                    3707 North 7th Street, Suite 235
                                            Phoenix, AZ 8501
26                                        Attorneys for Plaintiff
27     /s/ Cindy Castro
28
      7331992.1                                      10
